Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148288                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 148288
                                                                   COA: 298929
                                                                   Wayne CC: 95-010596-FC
  KEITH T. ROBINSON,
             Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the October 24, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a party.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2014
           h0416
                                                                              Clerk